OPINION — AG — ** BARGAINING AGENT — SCHOOLS — EMPLOYEE OF SAID SCHOOL ? ** 70 O.S. 509.1 [70-509.1] ET SEQ., AS AMENDED (1982), AUTHORIZES NON PROFESSIONAL EDUCATORS ORGANIZATIONS TO DESIGNATE BARGAINING REPRESENTATIVES OR NEGOTIATORS WHO MAY OR MAY NOT BE EMPLOYEES OF THE LOCAL SCHOOL DISTRICT IN A LIKE MANNER AS THE PROFESSIONAL EDUCATOR ORGANIZATION. (SCHOOL SUPPORT STAFF, BARGAINING REPRESENTATIVES, PROFESSIONAL ORGANIZATION, COLLECTIVE BARGAINING, NEGOTIATIONS) CITE: OPINION NO. 82-171, 70 O.S. 509.1 [70-509.1], 70 O.S. 509.2 [70-509.2], 70 O.S. 509.5 [70-509.5] (GUY HURST)